DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 14-16 of Applicant’s Response, filed 02/16/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. Please see Examiner’s Statement of Reasons for Allowance section below. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Abhay A. Watwe on 3/09/2021
The application has been amended as follows:  

1-12. (Cancelled).

(Currently Amended) A computer-implemented method for accessing information regarding one or more shipments, the method comprising the steps of:

receiving, at a tracking center, the sensor information from the at least one configurable sensor at the first frequency;
determining that the one or more shipments is located at or beyond a predetermined distance from a delivery location;
transmitting, by the tracking center, the received sensor information to a client device associated with a party, at a second frequency different from the first frequency when the one or more shipments is located at or beyond the predetermined distance from the delivery location, based on rules associated with the party that provide an indication as to whether the party is authorized to access the received sensor information;
determining that the one or more shipments is located within the predetermined distance from the delivery location;
transmitting, by the tracking center, the received sensor information to the client device at the first frequency when the one or more shipments is within the predetermined distance from the delivery location; and
displaying the transmitted sensor information on a display associated with the 
(Previously Presented) The method of claim 13, wherein the second frequency is less than the first frequency.
(Previously Presented) The method of claim 13, wherein the sensor information is collected at a street address-level and the received sensor information is reported  to the party at a city-level.
(Previously Presented) The method of claim 13 further comprising:
preventing the party from accessing the received sensor information when one or more sensors associated with the one or more shipments is at a predetermined location.
(Previously Presented) The method of claim 13 further comprising: 
	preventing the party from accessing the received sensor information at a predetermined time.
(Previously Presented) The method of claim 13, wherein transmitting the received  sensor information further comprises the step of:
transmitting the received sensor information to the party after a predetermined time delay.
(Previously Presented) The method of claim 13, wherein transmitting the received sensor information further comprises the step of:
transmitting the received sensor information to the party when a sensor 
(Previously Presented) The method of claim 19, wherein the predetermined boundary is defined as either a predetermined distance relative to the delivery location or as a predetermined time to reach the delivery location.

(Previously Presented) The method of claim 13 further comprising:
preventing the party from accessing the received sensor information when a sensor associated with the one or more shipments is outside of a predetermined boundary relative to the originating location of the one or  more shipments.
(Previously Presented) The method of claim 21, wherein the predetermined boundary is defined as either a predetermined distance relative to the originating location or as a predetermined time away from the originating location.
 (Previously Presented) The method of claim 13 further comprising: 
	reconfiguring one or more sensor devices associated with the one or more shipments to modify the frequency or precision of the received sensor  information, wherein the reconfiguring occurs in response to an alert created by a reading of the sensor information.
 (Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations including:

receiving, at a tracking center, the sensor information from the at least one configurable sensor;
transmitting, by the tracking center, the received sensor information to a client device associated with a party, at a second frequency different from the  first frequency when the one or more shipments is beyond a predetermined distance from a delivery location, based on rules associated with the party that provide an indication as to whether the party  is authorized to access the received sensor information;
transmitting, by the tracking center, the received sensor information to the client device at the first frequency when the one or more shipments is at or within the predetermined distance from the delivery location; and
transmitting instructions to the client device to display the transmitted sensor information on a display associated with the client device.
 (Previously Presented) The computer-readable medium of claim 24, wherein  the second frequency is lower than the first frequency.
(Previously Presented) The computer-readable medium of claim 24, wherein the sensor information is collected at a street address-level and the received sensor 
(Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the at least one processor, further cause the at least  one processor to perform an operation including:
preventing the party from accessing the received sensor information when one or more sensors associated with the one or more shipments is at a predetermined location.
(Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to perform an operation including:
preventing the party from accessing the received sensor information at a predetermined time.
 (Previously Presented) The computer-readable medium of claim 24, wherein transmitting the received sensor information further includes:
transmitting the received sensor information to the party after a predetermined time delay.
(Previously Presented) The computer-readable medium of claim 24, wherein transmitting the received sensor information further includes:
transmitting the received sensor information to the party when a sensor associated with the one or more shipments is within a predetermined boundary relative to the delivery location of the one or more shipments.

(Previously Presented) The computer-readable medium of claim 30, wherein the predetermined boundary is defined as either a predetermined distance relative to  the delivery location or as a predetermined time to reach the delivery location.
(Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to perform an operation including:
preventing the party from accessing the received sensor information when a sensor associated with the one or more shipments is outside of a predetermined boundary relative to the originating location of the one or more shipments.
 (Previously Presented) The computer-readable medium of claim 32, wherein the predetermined boundary is defined as either a predetermined distance relative to  the originating location or as a predetermined time away from the originating location.
 (Previously Presented) The computer-readable medium of claim 24, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to perform an operation including:
reconfiguring one or more sensor devices associated with the one or more shipments to modify the frequency or precision of the received sensor information, wherein the reconfiguring occurs in response to an alert  created by a reading of the sensor information.
(Currently Amended) A tracking center for accessing information regarding one or 
an input unit configured to receive sensor information from at least one configurable sensor attached to one of the one or more shipments; and
a processor configured to:
configure the at least one configurable sensor with at least one environmental condition to be monitored and a first frequency for collection of sensor information, the at least one sensor being capable of monitoring a plurality of environmental conditions, and the at least one environmental condition being  selected from the plurality of environmental conditions;
receive, from the at least one sensor, the sensor information at the first frequency;
transmit the received sensor information to a client device associated  with a party, at a second frequency different from the first frequency, when the one or more shipments is at or outside a predetermined radius of a delivery location based on rules associated with the party that provide an indication as to whether the party is authorized to access the received sensor  information;
transmit the received sensor information to the client device at the first frequency when the one or more shipments is within the predetermined radius of the delivery location; and
transmit instructions to the client device to display the transmitted  sensor information on a display associated with the client device.
(Previously Presented) The tracking center of claim 35, wherein the  second frequency is lower than the first frequency.
(Previously Presented) The tracking center of claim 35, wherein: the sensor information is collected at a street address-level; and
the processor is further configured to report the received sensor information to the party at a city-level.
(Previously Presented) The tracking center of claim 35, wherein the processor is further configured to:
prevent the party from accessing the received sensor information when one or more sensors associated with the one or more shipments is at a predetermined location.
(Previously Presented) The tracking center of claim 35, wherein the processor is further configured to:
prevent the party from accessing the received sensor information at a predetermined time.
 (Previously Presented) The tracking center of claim 35, wherein the processor is further configured to:
report the received sensor information to the party after a predetermined time delay.
(Previously Presented) The tracking center of claim 35, wherein the processor is 
report the received sensor information to the party when a sensor associated with the one or more shipments is within a predetermined boundary relative to the delivery location of the one or more shipments.
(Previously Presented) The tracking center of claim 41, wherein the predetermined boundary is defined as either a predetermined distance relative to the delivery location or as a predetermined time to reach the delivery location.
(Previously Presented) The tracking center of claim 35, wherein the processor is further configured to:
prevent the party from accessing the received sensor information when a sensor associated with the one or more shipments is outside of a predetermined boundary relative to the originating location of the one or more shipments.
(Previously Presented) The tracking center of claim 43, wherein the predetermined  boundary is defined as either a predetermined distance relative to the originating location or as a predetermined time away from the originating location.
(Previously Presented) The tracking center of claim 35, wherein the processor is further configured to:
reconfigure one or more sensor devices associated with the one or more shipments to modify the frequency or precision of the received sensor  information, wherein the reconfiguring occurs in response to an alert created by a reading of the sensor information.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 13, 24, and 35, the prior art does not appear to teach, in the context of the systems and methods recited, that a configurable sensor is configured to sense one from among a set of environmental conditions, a tracking center receives sensor information from the sensor at a first frequency, and transmits the sensor information to a client device at the first frequency when a shipment associated with the sensor is within a predetermined distance from a delivery location, and the tracking center transmits the sensor information to the client device at a second frequency different from the first frequency when it is determined that the shipment is outside of the predetermined distance from the delivery location. Such a combination of elements, in the context of the systems and methods recited, is not taught or suggested by the prior art. Please see citation of pertinent prior art section below. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
	Paretti et al. (U.S. PG Pub. No. 20100077484; hereinafter “Paretti”)
 Paretti teaches that location information associated with a tracking device may be transmitted at a lower level of granularity (specificity of information here, not interval granularity) or may not be transmitted at all when it is determined that the device being tracked is within a predetermined area around a given location. (Paretti: paragraph [0110-111]) Paretti, however, appears to teach the location updates are disabled altogether, rather than transmitted at a different frequency when the device is within a given area. As outlined above, claims 13, 24, and 35 require an actual transmission of updates at a different frequency when the device is within the predetermined distance of the delivery location. 
Stevens et al., (U.S. PG Pub. No. 20110133888; hereinafter “Stevens”) 
Stevens teaches that frequency of collection of location information may be increased or decreased when a given shipment tracking device is within a given geofence around a delivery or pickup location. (Stevens: paragraph [0074]) Stevens, however, does not appear to teach that a server collects the information at a first frequency and then it is determined that the information should be thereafter disseminated to a client device at a second frequency different from the first.  
Breen (U.S. PG Pub. No. 20080162034; hereinafter “Breen”) 
Similar to Stevens Breen teaches the increasing or decreasing of collection of information when a tracking device is within a predetermined geofence of an origination or ending location. (Breen: paragraph [0031, 35, 42-43], Fig. 2) Breen, however, does not appear to teach that a server collects the information at a first frequency and then it is determined that the information should be thereafter disseminated to a client device at a second frequency different from the first.  
 	Boyden et al., "Untethered Trailer Tracking and Control System", Department of Transportation Federal Motor Carrier Safety Administration Report, December, 2005
Boyden generally teaches a telematics device which may allow for alteration of intervals at which the location of the device may be collected and further indicates that geofences may be used to issue alerts indicative of a vehicle crossing such geofences, but is silent as to a tracking center receiving this information and altering frequencies at which this information should be forwarded to a client device based on the location of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628